* * * * * * * * * * *
IT IS HEREBY ORDERED that:
1. The evidence of record in this matter shall be opened for the taking of evidence, including deposition testimony where necessary, in regard to the issue of the plaintiff's continuing disability compensation. In doing so, the parties are directed to provide additional evidence regarding the suitability of the plaintiff's job search, including any results from interviews that may have been required by the Employment Security Commission, or that may have been the result of the plaintiff's search for employment through newspaper or internet job advertisements, or resume distribution.
2. This matter is hereby REMANDED to Chief Deputy Commissioner Stephen T. Gheen for assignment to a Deputy Commissioner for the taking of additional evidence and additional hearing, if necessary, and the entry of an Opinion and Award regarding the issue of continuing disability compensation as directed herein.
This 17th day of August 2006.
                                    S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER